Citation Nr: 1828185	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-43 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance for the 2014 calendar year due to use of back and knee braces.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 letter of determination by a Department of Veterans Affairs (VA) Medical Center (MC), in Dallas, Texas.  


FINDINGS OF FACT

The back and knee braces the Veteran has been prescribed by VA for his lumbar spine and knee disabilities have not been certified by the Undersecretary for Health or his designee in this case as causing wear and tear to the Veteran's clothing.  


CONCLUSION OF LAW

The criteria for a clothing allowance for the 2014 calendar year due to use of back and knee braces have not been met.  38 U.S.C. §§ 1162, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is being denied as a matter of law.  

On appeal, particularly in his October 2014 notice of disagreement and in his October 2014 substantive appeal, VA Form 9, the Veteran has stated that he should be awarded a clothing allowance because his knee braces stretch his pants, and when washed, the pants fade where the braces are located.  He also stated that his sweat pants will tear or turn colors where his knee braces are.  He further indicated that the back brace has metal in it and that it stretches his shirts and his undergarments turn colors.  Finally, he indicated that he was given a clothing allowance in 2013 for the same exact braces and therefore he is entitled to a clothing allowance on that basis.  

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C. § 1162 (2012).

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(ii)(A) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  

38 C.F.R. § 3.810 (a)(1).

In this case, the Veteran has been issued bilateral knee braces and a back brace for his service-connected disabilities.  Additionally, the Board acknowledges the Veteran's statements regarding discoloration, stretching, tearing and fading of his pants and undergarments in this case.  

Initially, the Board reflects that a previous award of clothing allowance is not a precedential finding and is not binding on the Board.  See 38 U.S.C. 7104(c) (2012); 38 C.F.R. § 19.5 (2017).  Therefore, the Board finds the Veteran's statements that he was awarded a clothing allowance in a previous year for the same braces is not probative evidence with regards to current entitlement in this case.  

Next, the other evidence of record, particularly the notations from the Chief of Prosthetics in the October 2014 statement of the case, indicate that the Veteran's back brace does not have any exposed metal or exposed rigid panels, and his bilateral neoprene wrap-around knee braces do not have any exposed metal hinges; none of those braces were determined to cause irreparable damage to the Veteran's clothing.  

Accordingly, as the Under Secretary for Health's designee did not certify that those orthopedic appliances caused wear and tear to the Veteran's clothing in this case, the Board must deny a clothing allowance for the 2014 calendar year due to use of back and knee braces at this time, as a matter of law.  See 38 U.S.C. § 1162; 38 C.F.R. § 3.810; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

Entitlement to a clothing allowance for the 2014 calendar year due to use of back and knee braces is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


